PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Wood’s alleged misconduct. Wood tendered a conditional guilty *306plea for consent judgment,* acknowledging his violation of article XI, rule 11.02(3)(a) of the Integration Rule and Disciplinary Rules 5-101(A), 5-104(A), and 5-105(A)/ The referee recommended that Wood be found guilty in accordance with his conditional plea and that he be given a public reprimand and be placed on probation for one year with conditions.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand, and Sidney C. Wood is placed on probation for one year, effective thirty days from the filing of this opinion, with the following conditions: During probation Wood shall have a certified public accountant examine his trust account records and submit a quarterly statement to The Florida Bar, stating that Wood’s trust account records have been examined and whether those records have been maintained in accordance with the Bar’s rules and bylaws governing trust accounts. Wood shall pay the costs of this proceeding, $1,234.44, within thirty days of the filing of this opinion.
It is so ordered.
ADKINS, Acting C.J., and BOYD, MCDONALD, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.